Citation Nr: 0215085	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  01-02516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel






INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 2000 RO decision which denied service 
connection for bilateral hearing loss.


FINDINGS OF FACT

The veteran's current bilateral hearing loss began many years 
after his active duty and was not caused by any incident of 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for bilateral hearing 
loss. The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of the respective obligations of the VA and him to obtain 
different types of evidence.  The veteran did not respond to 
the RO's latest letter seeking to develop evidence under the 
Veterans Claims Assistance Act of 2000 (VCAA).  Under the 
circumstances of this case, there is no reasonable 
possibility that any additional assistance, including VA 
examination, would substantiate the claim.  The Board finds 
that the notice and duty to assist provisions of the VCAA and 
the related VA regulation have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic disorders, including sensorineural hearing loss, 
which are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence shows the veteran had active duty in the Marine 
Corps from July 1953 to July 1956, during which time he 
performed duties as an aircraft mechanic.  Service medical 
records show no complaints or findings of hearing loss.  At 
the June 1956 service separation examination, hearing was 
15/15 (normal) in both ears by voice testing.  

The file shows no complaints or findings of hearing loss for 
decades after service.  In March 2000, the veteran filed his 
claim for service connection for hearing loss.  In various 
statements he has asserted that he has current hearing loss 
due to noise exposure when working around aircraft in 
service.  

At a May 2000 VA audiology evaluation, the veteran reported a 
history of military, occupational, and recreational noise 
exposure.  He reported noise exposure on the flight line and 
40 years as an iron and construction worker.  Current testing 
showed bilateral sensorineural hearing loss, and it was 
commented the hearing loss was consistent with reported 
history of miliary and occupational noise exposure.

To the extent that the May 2000 VA audiology evaluation 
suggests current hearing loss is at least partly related to 
service, the Board notes that such suggestion is based only 
on the veteran's self-reported and unsubstantiated history, 
and the examiner failed to account for hearing being normal 
during service and the absence of medical records of hearing 
loss for decades after service.  Under such circumstances, 
this evaluation has no probative value in linking current 
hearing loss with service.  See, e.g., Godfrey v. Brown, 8 
Vet.App. 113 (1995); Swann v Brown, 5 Vet.App. 229 (1993).  
In fact, without proof of additional predicate facts, a 
doctor would not be able to give a competent medical opinion 
on a possible service nexus.  The veteran has been asked to 
submit additional supporting evidence, or identify the 
evidence and sign release forms for the VA to obtain it, but 
he has failed to do so.

The Board finds that the most persuasive evidence in this 
case includes normal hearing during during, and no competent 
medical evidence of hearing loss for decades after service.  
The weight of the credible evidence demonstrates hearing loss 
began years after service and was not caused by any incident 
of service.  The Board concludes that bilateral hearing loss 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

